     Case 3:18-cv-00184-C Document 22 Filed 03/01/19                 Page 1 of 4 PageID 57




                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

APRIL M. POLLEFEYT,

       Plaintiff,
                                                      Case No.: 3:18-cv-00184-C
v.

MEDICREDIT, INC.,

       Defendant.



 STIPULATED MOTION FOR EXTENSION OF SUMMARY JUDGMENT DEADLINE
       Plaintiff April M. Pollefeyt and Defendant Medicredit, Inc., filed the following Stipulated

Motion for Extension of Summary Judgment Deadline:

       1.      This case was filed on January 24, 2018. See Doc. 1. Defendant answered on

February 16, 2018. See Doc. 10.

       2.      Since filing, the parties have completed written discovery.

       3.      The parties had also previously scheduled the deposition of Plaintiff April M.

Pollefeyt to occur on March 1, 2019.

       4.      However, on February 28, 2019, Ms. Pollefeyt experienced a medical emergency

that made her unable to appear for her deposition.

       5.      Summary judgment motions in this case must be filed by 3:00 p.m. on March 15,

2019. See Doc. 14 at p. 1.

       6.      The discovery deadline is 3:00 p.m. on July 15, 2019.

       7.      Due to scheduling conflicts and Ms. Pollefeyt’s medical conditions, the parties are

not able to reschedule Ms. Pollefeyt’s deposition prior to that deadline.
    Case 3:18-cv-00184-C Document 22 Filed 03/01/19                   Page 2 of 4 PageID 58




       8.      Defendant is in need of Ms. Pollefeyt’s deposition in order to prepare its motion

for summary judgment.

       9.      Counsel for the parties are conferring in order to reschedule the deposition of Ms.

Pollefeyt on the earliest date that is mutually available and anticipate that it could be taken within

the next 21 days.

       10.     As such, the parties request a twenty-one (21) day extension of the summary

judgment deadline, to and including April 5, 2019, at 3:00 p.m.

       11.     Upon a showing of good cause, this Court may grant the extension of a deadline

that has not yet passed. See F.R.C.P. 6(b)(1)(A) and Doc. 14 at p. 1.

       12.     In this case, good cause exists. The parties have completed written discovery and

had previously scheduled Ms. Pollefeyt’s deposition to allow adequate time for Defendant to file

a summary judgment motion.

       13.     However, due to an unforeseen medical emergency and subsequent scheduling

conflict, that parties will not be able to complete her deposition with adequate time prior to the

summary judgment deadline in this case.

       14.     Further, this extension will not affect the discovery cutoff or the filing of any pre-

trial materials, which are due on July 15, 2019. See Doc. 14.

       15.     The parties have also stipulated and agreed to this requested extension of the

summary judgment deadline.

       16.     This Court, therefore, should grant this Stipulated Motion for Extension of

Summary Judgment Deadline and extend the summary judgment deadline to April 5, 2019, at

3:00 p.m.


                                                  2
                                                                                            SL 3221332.1
    Case 3:18-cv-00184-C Document 22 Filed 03/01/19                 Page 3 of 4 PageID 59




       WHEREFORE Plaintiff and Defendant request this Court grant their Stipulated Motion

for Extension of Summary Judgment Deadline and enter an Order extending the summary

judgment deadline in this case to April 5, 2019, at 3:00 p.m.

       Dated: March 1, 2019.

                                                Respectfully submitted,

                                                /s/ Jacob F. Hollars
                                                Jeremy W. Hays
                                                Texas Bar No. 24083156
                                                OGLETREE, DEAKINS, NASH
                                                SMOAK & STEWART, P.C.
                                                8117 Preston Road, Suite 500
                                                Dallas, TX 75225
                                                Telephone: (214) 987-3800
                                                Facsimile: (214) 987-3927
                                                jeremy.hays@ogletreedeakins.com

                                                and

                                                Jacob F. Hollars
                                                Colorado Bar No. 50352 (admitted pro hac vice)
                                                SPENCER FANE LLP
                                                1700 Lincoln St., Suite 2000
                                                Denver, CO 80203
                                                Telephone: (303) 839-3800
                                                Facsimile: (303) 839-3838
                                                Jjhollars@spencerfane.com

                                                Attorneys for Defendant

                                                s/ Nathan C. Volheim
                                                Nathan C. Volheim, Esq. #6302103
                                                Counsel for Plaintiff
                                                Admitted in the District of Colorado
                                                Sulaiman Law Group, Ltd.
                                                 Lombard, Illinois 60148
                                                (630) 568-3056 (phone)
                                                (630) 575-8188 (fax)

                                                Attorneys for Plaintiff

                                                3
                                                                                       SL 3221332.1
    Case 3:18-cv-00184-C Document 22 Filed 03/01/19             Page 4 of 4 PageID 60




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March, 2019, a copy of the foregoing document
was filed served upon the following attorneys via the Court’s CM/ECF system:

Nathan C. Volheim, Esq.
Taxiarchis Hatzidimitriadis
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Ste. 200
Lombard, IL 60148
nvolheim@sulaimanlaw.com
thatz@sulaimanlaw.com

Attorneys for Plaintiff



                                                            /s/ Jacob F. Hollars




                                              4
                                                                                    SL 3221332.1
